DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/049,226, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-20 detail an inelastic web material of the weight strap which was not supported in application 15/049,226 nor in provisional application 62/121,188. Further, the lift wrap being removably attached to the elastic cuff of claim 16 was not supported in application 15/049,226 nor in provisional application 62/121,188.



Terminal Disclaimer
The terminal disclaimers received on 04/20/21 have been approved and obviate the double patenting rejections as provided in the non-final office action.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because new figures submitted on 04/20/21 contain new matter that was not originally supported in the disclosure to this application it’s CIP or it’s provisional. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The amendment filed 04/20/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the weight strap being removably attached to the elastic cuff via a hook and loop fastener.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the instant application, the parent application 15/049,226, or in the provisional application 62/121,188 for the weight strap being removably attached to the cuff via a hook and loop fastener.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores (US 8,341,772) in view of Nguyen (US 2015/0057133), Shanahan (US 5,913,408) and Plachta et al. (US 5,555,561).
In regard to claims 1, 4, 14, 16 and 17, Flores teaches an article of exercise apparel, comprising: a long sleeve shirt adapted to be worn by a user (see figure 3, identifier 300), the shirt having a left sleeve 5and a right sleeve (see figure 3); a lift wrap (strap: 322 on each sleeve) having a first end attached to the distal end of the sleeve (see figure 3), the lift wrap having a length to wrap, at least 1 ½ times around a user's wrist (see figure 3, column 4, lines 44-57 and column 3, lines 9-15), and a wrap tab attached to a second end of the lift wrap (Velcro at end of strap: column 4, lines 44-57 and column 3, lines 17-30); a wrap patch attached to a surface of the lift wrap intermediate the first end 10and the second end of the lift wrap (corresponding Velcro along strap: column 4, lines 44-57 and column 3, lines 17-30), wherein the wrap tab and the wrap patch are configured to cooperatively engage each other to adjustably retain the lift wrap to apply a supporting tension to the user’s wrist at a dorsal aspect of the user’s wrist (column 3, lines 17-30; see figure 3). 
Flores teaches a length of the lift wrap, such that it can wrap around user’s wrist multiple times (see figure 3). However, Flores is silent with respect to the exact length dimension of the lift strap. It would have been obvious before the effective filing date to one having ordinary skill in the art to determine the exact length of a garment strap based upon end use, size of the garment, size of the intended wearer, and support desired. A dimension of at least 12 inches for the lift wrap of Flores would be within reason based upon the garment and wearer’s proportions and as disclosed as wrapping around areas of the body multiple times (see column 3, lines 15-17).
Flores teaches a long sleeved weight lifting shirt with lift straps to support the user’s wrist’s during lifting. However, Flores fails to teach a weight strap attached to the long-sleeved shirt to further provide support to the user’s during weight lifting.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the weight lifting long sleeved shirt of Flores with the weight lifting strap of Nguyen, since the shirt of Flores provided with a weight lifting strap would provide a weight lifting shirt that provides even greater support to the user and assists in increasing the amount of weight a user can safely lift. Applicant’s invention, Flores and Nguyen are all in the same field of endeavor teaching weight lifting support garments.
Flores teaches a long sleeved shirt (figure 3, identifier 300) that can be made out of any type of clothing textile (see column 4, lines 44-57). However, Flores, fails to teach the shirt having elastic cuffs.
Shanahan teaches a shirt with long sleeves and an elastic cuff terminating at each sleeve (see figure 1 and 2, identifiers 12 and 20: column 3, lines 44-48). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shirt of Flores in an elastic material with cuffs as taught by Shanahan, since the shirt of Flores provided in an elastic material with elastic cuffs would provide an athletic shirt that conforms to the user’s body and has elastic cuffs to keep the 
  Flores teaches the lift wrap 322 being attached to the wrist of the sleeve in any means of attachment know to one of skill in the art (column 3, lines 11-15). However, Flores fails to teach the attachment means specifically being a hook and loop fastener.
	In regard to claim 16, Plachta et al. teaches a strap removably attached to the distal end of a long sleeve via Velcro, which is a hook and loop fastener (see figures 2-5: column 4, lines 31-54).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date to have provided the strap attachment means of Flores as removable hook and loop fastener as taught by Plachta et al., since the lift strap of Flores being removable from the sleeve, would provide a means to wear and launder the garment with or without the lifting straps. Applicant’s invention, Flores and Plachta et al. are in the same field of endeavor teaching long sleeved garments with wrist straps.

 	In regard to claims 2, 3 and 19, the combined references teach a securement strap attached to a lower portion of the left sleeve and the right 20sleeve adapted to receive a free end of the weight strap; wherein the securement strap is formed of a hook and loop material (Flores: teaches securement straps on left and right sleeve: see straps 321 in figure 3, the securement straps having hook and loop fasteners thereon: column 4, lines 44-57 and column 3, lines 15-30).  
25
 	In regard to claim 18, the combined references teach wherein the wrap patch and the wrap tab are formed of cooperating hook and loop material (Flores: column 3, lines 17-30 details the straps having hook and loop fasteners on the strap to secure around the body part).  

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flores, Nguyen, Shanahan and Plachta et al. as applied to claims 1 and 14 above, and further in view of Barrett (US 9,364,038).
Flores, Nguyen, Shanahan and Plachta et al. fail to teach a hood extending from a neck portion of the long sleeve shirt.
In regard to claims 5 and 20, Barrett teaches a long sleeve shirt with detachable hood (see figure 4; column 3, lines 35-45).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the long sleeved shirt of Flores with the hood as taught by Barrett, since the long sleeved shirt of Flores provided with a detachable hood provides a garment that can be modified to keep the user warmer or cooler as desired. Applicant’s invention, Flores and Barrett are in the same field of endeavor teaching long sleeved shirt garments.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0057133) in view of Shanahan (US 5,913,408).
In regard to claim 6, Nguyen teaches article of exercise apparel, comprising: a weight strap formed from an inelastic web material having a first end removably attached to the anterior portion of a user’s wrist via a hook and a pile fastener and a second end oriented to extend from the user’s wrist aligned with a longitudinal length of the respective left arm and the right arm, the weight strap having a length that is dimensioned to be at least twice the length of a hand of the user (weight strap is device 100 that is made of inelastic web: paragraph 0024, is removably attached via hook and loop fastener (15) to a user’s wrist: paragraph 0029 and is aligned with the user’s arm length: 2-6).
However, Nguyen fails to teach the weight strap removable attached to an elastic cuff of a shirt.

It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the weight strap of Nguyen worn on the wrist with the long sleeve shirt of Shanahan, so that the weight strap is removably attached to the outer elastic cuff around the user’s wrist as seen in figure 2, 4 and 6 of Nguyen and figures 1 and 2 of Shanahan, to provide a weight strap used with a long sleeve shirt as need during lifting of weights to properly support the user’s wrist while also providing coverage and warmth to the user’s arms and torso.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Shanahan as applied to claim 6 above, and further in view of Barrett (US 9,364,038).
Nguyen and Shananhan fail to teach a hood extending from a neck portion of the long sleeve shirt.
In regard to claim 13, Barrett teaches a long sleeve shirt with detachable hood (see figure 4; column 3, lines 35-45).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the long sleeved shirt of Nguyen and Shanahan with the hood as taught by Barrett, since the long sleeved shirt of Nguyen and Shanahan provided with a detachable hood provides a garment that can be modified to keep the user warmer or cooler as desired. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 7-12 are allowed over prior art, however, they are rejected under 35 USC 112 1st paragraph as containing new matter, which when amended out, would make the claim readable on prior art of record.

Response to Arguments
Applicant's arguments filed 04/20/21 have been fully considered but they are not persuasive. 
 	Applicant argues that hindsight reasoning was used to combine Flores and Nguyen.
 	In KSR, the Supreme Court indicated that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007).Here, Flores teaches a long sleeved shirt with attached wrist support straps for protecting the wearer’s wrists during weightlifting (column 1, lines 12-16 and 54-67 and column 2, lines 28-41). Nguyen teaches a weight lifting strap that includes a wrist strap for support and an attached grip strap for wrapping around a weight bar to help with grip of the bar during weight lighting (paragraphs 0008, 0022, 0029). Adding the grip strap of Nguyen to the sleeve of Flores would provide a long sleeve shirt that not only supports the user’s wrists during weightlifting, but also provides a grip means to better secure the user’s hand around the weight bar to assist the user to securely lift more weight. Applicant’s invention, Flores and Nguyen are all in the same field of endeavor teaching weight lifting support garments.

 	Applicant argues that Plachta et al. (US 5,555,561) is non-analogous prior art and therefore cannot be used in the combined rejection to Flores, Nguyen and Shanahan.
 	Plachta is used to teach that straps attached to long sleeves by removable fasteners is a well-known means to attach straps to sleeves, like stitching, snaps and Velcro can be used to secure straps to garments. Here, we are taking one well-known means to attach strap to sleeves, stitching, and replacing it with another well-known means to attach straps to sleeves, Velcro. Plachta et al. teaches that Velcro is not a great fastener to attach straps to sleeves, when the garment is intended to be used in a nuclear environment. Plachta further states “for applications other than the nuclear industry, Velcro would be satisfactory” (column 4, lines 52-54). Therefore, Plachta teaches straps to be attached to sleeves via Velcro fasteners (hook and loop). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732